392 U.S. 649 (1968)
SPENCE ET AL.
v.
NORTH CAROLINA.
No. 759, Misc.
Supreme Court of United States.
Decided June 17, 1968.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF NORTH CAROLINA.
Sam Houston Clinton, Jr., for petitioner in No. 1311, Misc.
T. W. Bruton, Attorney General of North Carolina, and Harry W. McGalliard, Deputy Attorney General, for respondent in No. 759, Misc. Crawford C. Martin, Attorney General of Texas, Nola White, First Assistant Attorney General, Hawthorne Phillips and Lonny F. Zwiener, Assistant Attorneys General, and A. J. Carubbi, Jr., for respondent in No. 1311, Misc. Mr. Martin, Miss White, and Robert C. Flowers, Douglas H. Chilton, and Mr. Zwiener, Assistant Attorneys General, for respondent in No. 1823, Misc.
PER CURIAM.
The motions for leave to proceed in forma pauperis and the petitions for writs of certiorari are granted. The *650 judgments of the courts below are vacated and the cases remanded for reconsideration in the light of Witherspoon v. Illinois, 391 U. S. 510.
MR. JUSTICE BLACK and MR. JUSTICE HARLAN dissent for reasons stated in MR. JUSTICE BLACK's dissenting opinion in Witherspoon v. Illinois, 391 U. S. 510, 532.
MR. JUSTICE WHITE dissents for the reasons stated in his dissenting opinion in Witherspoon v. Illinois, 391 U. S. 510, 540.
NOTES
[*]  Together with No. 1311, Misc., Ellison v. Texas, and No. 1823, Misc., Jackson v. Beto, Corrections Director, both on petitions for writs of certiorari. No. 1311, Misc., is to the Court of Criminal Appeals of Texas, and No. 1823, Misc., to the Court of Appeals for the Fifth Circuit.